       Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

     CITY OF JACKSONVILLE,
    FLORIDA, a Florida municipal
corporation, and JEA, a body politic and
                corporate,
                      Plaintiffs,
                                                Case No. 1:19-cv-3234-MHC
                       v.
      MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, a public
 body corporate and politic of the State
               of Georgia,
                     Defendant.

JEA’S MOTION FOR LEAVE TO FILE SUR-REPLY MEMORANDUM IN
   OPPOSITION TO MEAG’S MOTION FOR JUDGMENT ON THE
                       PLEADINGS

      Plaintiff JEA respectfully requests leave to file a 15-page sur-reply

memorandum in opposition to MEAG’s Motion for Judgment on the Pleadings (Doc.

206), and shows the Court as follows in support:1




1
      On December 19, 2019, the Court granted MEAG’s Motion for Leave to
File Motion for Judgment on the Pleadings. (Doc. 205). MEAG’s motion and
opening brief with exhibits in support were filed on December 27, 2019. (Doc.
206). JEA and the City of Jacksonville filed responses in opposition on January
10, 2020. (Docs. 210, 211). MEAG filed its reply memorandum in support on
January 24, 2020. (Doc. 212).
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 2 of 7




    1. A sur-reply will be helpful and necessary to illustrate to the Court that,

        contrary to what MEAG continues to misrepresent, the APPA is not the

        security for MEAG’s Project J bonds pursuant to the applicable Bond

        Resolution, which is a complex document requiring the requested pages in

        order to walk the court through how the definitions of “revenues” serving as

        security for the bonds at issue contained in the Bond Resolution relate to this

        case and how Georgia’s preclusion provisions are not applicable to a contract

        (the APPA) that did not serve as security. The importance of this issue is such

        that careful illumination of the lengthy documents is necessary and will

        eliminate what appears to be confusion on this issue in the briefs.

    2. MEAG has attached for the first time on reply exhibits not previously attached

        to its motion or opening brief, and which were not part of the state court

        documents this Court contemplated for purposes of taking judicial notice

        when the Court granted MEAG leave to file its present motion.2 MEAG relies


2
       See Doc. 205 at 7 (Order Granting Motion for Leave) (“Because the court may
take judicial notice of court documents in state court cases, considering the
documents from the state court validation proceedings would also not convert a
motion for judgment on the pleadings into a motion for summary judgment.”)
(emphasis added). MEAG has attached notices purportedly published in the
Jacksonville Daily Record, which do not appear to have been included in the state
court record based on JEA’s investigation and MEAG’s own brief, which does not
identify them as state court documents. (See Doc. 212-1). The declaration submitted

                                           2
#72625843_v1
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 3 of 7




        on these documents to support its reply arguments. JEA is entitled to an

        opportunity to respond to these new documents, which are not authenticated

        and do not support the proposition for which MEAG cites them.

    3. MEAG mischaracterizes in its reply brief both the security for the Project J

        Bonds in question and JEA’s position regarding same, incorrectly suggesting

        that JEA has “conceded” a point, which it has not conceded: that the PPA

        itself forms the security for the Project J Bonds. This distinction is material

        to the issue of which statute applies, if any, in this case – an issue to which

        MEAG devotes pages of argument. The Court is entitled to be directed to the

        specific documents and the provisions thereof which authoritatively define the

        security for the Project J Bonds so that there is no confusion regarding same

        and to prevent error.      JEA will use its sur-reply to inform the Court

        accordingly. Furthermore, JEA is entitled to counter the mischaracterization

        of its arguments in this case.

    4. MEAG also mischaracterizes the nature of the relief sought by JEA in arguing

        that changed circumstances are not relevant to the issues before the Court.

        JEA is entitled to set the record straight on this topic.



in support is not based on personal knowledge of the declarant and fails to
authenticate the documents. (Id.).
                                             3
#72625843_v1
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 4 of 7




    5. As the Court is aware, the resolution of MEAG’s motion has the potential to

        define the scope of this case. JEA respectfully submits that the issues are

        sufficiently weighty to warrant discussion in a sur-reply memorandum.

        Because the issues are inherently text and statute driven, JEA requests 15

        pages to adequately discuss the provisions in question.

        WHEREFORE, JEA respectfully requests that the Court grant its Motion and

allow JEA leave to file a 15-page sur-reply memorandum in opposition to MEAG’s

Motion for Judgment on the Pleadings within five days of the Court’s order

regarding same.

        Respectfully submitted this 27th day of January, 2020.

                                 HOLLAND & KNIGHT LLP

                                 /s/    Patrick B. Reagin
                                 J. Allen Maines
                                 Georgia Bar No. 466575
                                 A. André Hendrick
                                 Georgia Bar No. 774212
                                 Jacquelyn T. Watts
                                 Georgia Bar No. 990785
                                 Patrick B. Reagin
                                 Georgia Bar No. 502117

                                 1180 West Peachtree St., N.W., Suite 1800
                                 Atlanta, GA 30309
                                 Telephone: (404) 817-8500
                                 Facsimile: (404) 881-0470
                                 allen.maines@hklaw.com

                                           4
#72625843_v1
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 5 of 7




                                 andre.hendrick@hklaw.com
                                 jacquelyn.watts@hklaw.com
                                 patrick.reagin@hklaw.com

                                 Lawrence J. Hamilton II (pro hac vice)
                                 Fla. Bar No. 335691
                                 Frederick D. Page (pro hac vice)
                                 Fla. Bar No. 968587
                                 Michael M. Gropper (pro hac)
                                 Fla. Bar No. 105959
                                 larry.hamilton@hklaw.com
                                 fred.page@hklaw.com
                                 michael.gropper@hklaw.com

                                 Attorneys for Plaintiff JEA



               L.R. 7.1(D) FONT COMPLIANCE CERTIFICATION

        The undersigned counsel for Defendant hereby certifies that the within and

foregoing document was prepared using Times New Roman 14-point font in

accordance with Local Rule 5.1 of the United States District Court for the Northern

District of Georgia.

        This 27th day of January, 2020.

                                          HOLLAND & KNIGHT LLP

                                          /s/   Patrick B. Reagin
                                          Patrick B. Reagin
                                          Georgia Bar No. 502117



                                            5
#72625843_v1
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 6 of 7




                          CERTIFICATE OF SERVICE

        I hereby certify that on this day I filed the foregoing JEA’S MOTION FOR

LEAVE TO FILE SUR-REPLY MEMORANDUM IN OPPOSITION TO

MOTION FOR JUDGMENT ON THE PLEADINGS via the Court’s CM/ECF

system, which will forward a copy of same to the following parties of record:

 Rebecca Woods, Esq.                         Michael Levinson, Esq.
 Seyfarth Shaw LLP                           Seyfarth Shaw LLP
 1075 Peachtree Stt, N.E., Suite 2500        233 South Wacker Dr., Suite 8000
 Atlanta, GA 30309-3962                      Chicago, IL 60606-6448
 rwoods@seyfarth.com                         mlevinson@seyfarth.com

 Alvin Lee, Esq.                             J. Peter Coll, Jr., Esq.
 Orrick Herrington & Sutcliffe               Orrick Herrington & Sutcliffe
 51 West 52nd Street                         666 Fifth Avenue
 New York, NY 10019                          New York, NY 10103-00001
 alee@orrick.com                             pcoll@orrick.com

 Jacob J. Payne, Esq.                        Gregory F. Harley, Esq.
 Office of General Counsel                   Jennifer Ziemann, Esq.
 117 West Duval St., Suite 480               Burr & Forman, LLP
 Jacksonville, FL 32202                      171 17th Street, N.W., Suite 1100
 jpayne@coj.net                              Atlanta, GA 30363
                                             gharley@burr.com
                                             jziemann@burr.com

 Rik S. Tozzi, Esq.                          Brian D. Boone, Esq.
 Burr & Forman, LLP                          Alston & Bird, LLP
 420 North 20th Street                       101 South Tryon Street, Suite 4000
 Birmingham, AL 35203                        Charlotte, NC 28280
 rtozzi@burr.com                             brian.boone@alston.com




                                         6
#72625843_v1
          Case 1:19-cv-03234-MHC Document 213 Filed 01/27/20 Page 7 of 7




 Lee Deneen, Esq.
 Steven M. Collins, Esq.
 Alston & Bird, LLP
 1201 W. Peachtree Str., 36th Floor
 Atlanta, GA 30309
 lee.deneen@alston.com
 scollins@alston.com

        This 27th day of January, 2020.


                                          /s/ Patrick B. Reagin
                                          Patrick B. Reagin
                                          Georgia Bar No. 502117




                                            7
#72625843_v1
